Exhibit 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is made as of November 6,
2008 (the “Effective Date”), , and is between Entorian Technologies Inc., a
Delaware corporation (the “Company”), and Stephane Godevais (“Executive”).

WHEREAS, the Company desires to retain the services of Executive as President
and Chief Executive Officer;

WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s employment by the Company and to address certain
matters related to Executive’s employment with the Company;

NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:

1. Employment. Effective on the Effective Date and subject to the terms and
conditions of this Agreement, the Company agrees to employ Executive as its
President and Chief Executive Officer, and Executive agrees to perform the
duties associated with that position diligently and to the reasonable
satisfaction of the Company’s Board of Directors. From the Effective Date until
termination of this Agreement, Executive will devote Executive’s full business
time, attention and energies to the business of the Company. Executive will
report to the Board of Directors of the Company, and will comply with the
reasonable directives, policies, and guidelines established by the Company’s
Board of Directors from time to time. Executive shall have the ability to set
his work schedule and to perform his services from a location other than the
Company’s principal office. Executive’s failure to work a particular schedule or
hours, or to perform his services from the Company’s principal office, shall not
constitute “Cause” for termination under this Agreement. Notwithstanding the
above, Executive will still be responsible for performing his position to the
reasonable satisfaction of the Board of Directors and his location and/or hours
worked will not excuse him from performance of his position. In addition,
Executive may (1) serve on corporate, civil or charitable boards or committees,
(2) manage his own personal investments and (3) engage in any charitable,
political or not-for-profit activity, so long as such activities do not
significantly interfere with the performance of Executive’s responsibilities
hereunder.

2. Term and Termination.

(a) Term. Executive will be employed under this Agreement for an initial term of
three (3) years (the “Initial Term”), beginning on the Effective Date. This
Agreement shall renew for successive one (1) year periods after the completion
of the Initial Term unless either party gives written notice of termination at
least forty-five (45) days prior to the expiration of the Initial Term, or any
renewal term. As set forth in Section 3(d), upon termination by the Company
without Cause, Executive shall be entitled to Severance Benefits. In the event
the Initial Term or any subsequent renewal term expires and the Agreement is no
longer in effect, the only provision that shall survive is Section 8 and
Section 3 to the extent that there are any amounts payable to Executive.

(b) Termination. Notwithstanding the foregoing, either party may terminate this
Agreement at any time, with or without Cause (defined below), by giving written
notice of termination to the other party. Upon termination, neither party will
have any continuing obligation to the other party, except



--------------------------------------------------------------------------------

that the provisions of Sections 3(c), 3(d), 3(e), 5, 7 and 8 and, to the extent
not theretofore paid or provided in respect of services rendered prior to the
date of termination, the provisions of Section 4, will survive any termination
of this Agreement and will remain in effect in accordance with their terms.

(c) Cause. For purposes of this Agreement, a termination of employment is for
“Cause” if the termination occurs because of Executive’s: (i) unauthorized use
or disclosure of the confidential information or trade secrets of the Company,
which use or disclosure causes, or could reasonably be expected to cause,
material harm to the Company; however, Company confidential information or trade
secrets does not include any information that has become publicly known and made
generally available through no wrongful act of Executive, or information already
known to Executive prior to entering into this Agreement. Further, disclosure of
confidential information or trade secrets made in the ordinary course of the
Company’s business under a non-disclosure agreement and in the best interest of
the Company shall not be deemed an unauthorized use or disclosure;
(ii) conviction of, or plea of “guilty” or “no contest” to, a felony or any
crime involving moral turpitude; (iii) willful misfeasance or gross misconduct
in the performance of Executive’s duties; (iv) substance abuse that in any
manner materially interferes with the performance of Executive’s duties;
(v) chronic absence from work for reasons other than illness; or (vi) failure to
perform Executive’s assigned duties, after receiving written notice from the
Company, which shall be based on reasonable grounds relating to failure to
perform, and an opportunity of at least thirty (30) days or whatever additional
time may be reasonably necessary, not to exceed ninety (90) days, to correct any
such failure and/or dispute the original notice. Although the foregoing are an
exclusive list of the grounds for terminating Executive’s employment for
“Cause,” it is expressly understood that the Company, or any acquirer or
successor of the Company, may terminate Executive’s at-will employment for
reasons that do not constitute “Cause.” A termination without “Cause” includes
not only involuntary terminations by the Company, but also voluntary
terminations by Executive resulting from either: (a) a material reduction in
employment duties, compensation or benefits; (b) a change in location of
employment outside of a fifty (50)-mile radius of the Company’s current
principal office, without Executive’s consent; or (c) a material breach by the
Company of its obligations under this Agreement; provided, however, that a
termination in connection with the events described above shall only constitute
a termination of Executive’s employment by the Company without Cause only if
(A) the Executive provides written notice to the Company of the event within
ninety (90) days of the occurrence of such event, (B) the Company fails to cure
the condition caused by such event within thirty (30) days after receipt from
Executive of written notice of the event, and (C) the Executive provides written
notice of his intent to terminate employment within thirty (30) days following
the Company’s failure to cure.

3. Compensation.

(a) During the term of Executive’s employment, the Company will caused to be
paid Executive a base salary at the rate of $25,000 per month ($300,000
annualized) (the “Base Salary”), payable in accordance with the standard payroll
practices of the Company in effect from time to time. All of Executive’s
compensation under this Agreement will be subject to deduction and withholding
authorized by Executive or required by applicable law. Salary adjustments will
be determined by the Board of Directors, in its sole and absolute discretion, on
at least an annual basis; however, under no circumstances may Executive’s salary
be reduced below the Base Salary without his consent.

 

2



--------------------------------------------------------------------------------

(b) Executive will continue to participate in the Augmentix Bonus Plan for 2008
at his current 100% participation level, and will be eligible to participate in
the Company’s bonus plan for 2009 once that plan has been established, on
substantially the same terms as other executives of the Company. Executive’s
maximum potential payout under the program will be 100% of Executive’s annual
base salary.

(c) Executive has been granted (i) an option to purchase up to One Hundred
Seventy Thousand (170,000) shares of the Company’s common stock at an exercise
price equal to $0.76 per share and (ii) an option to purchase an additional One
Million (1,000,000) shares of the Company’s common stock at an exercise price
equal to $0.54 per share. The Board of Directors has agreed to grant to
Executive an option to purchase One Million (1,000,000) shares of the Company’s
common stock to be granted as soon as practicable and permissible following
stockholder approval and required regulations relating to an increase in the
Entorian stock option pool, at an exercise price equal to the closing price of
the Company’s common stock on the grant date (all grants once made, collectively
the “Option Shares”). Consistent with the terms of the Company’s 2003 Stock
Option Plan, except with respect to the first grant of 170,000 options, which
vests in full on the first anniversary of the grant date, 25% of the Option
Shares vest on the first anniversary of the Original Date of this Agreement,
with the remaining Shares vesting in equal monthly installments over the
following thirty-six (36) months of Executive’s employment with the Company.
Except as otherwise provided in this Agreement, vesting of Option Shares shall
cease upon the termination of Executive’s employment with the Company. The
Option Shares will be structured as incentive stock options to the extent
permitted by IRS regulations. Upon a “Change in Control” (as defined in the 2003
Option Plan), the Option Shares will vest in full.

(d) In the event of a termination without Cause, the Company agrees: (A) to
continue to pay Executive an amount equal to the amount of base salary and bonus
he received for the previous twelve (12)-month period measured from the
Termination Date and divided by 26 pay periods for an additional twelve
(12) months following the Termination Date, with the payments to be made in
accordance with the Company’s standard payroll practices, and on the Company’s
normal paydays; (B) to accelerate vesting of fifty percent (50%) of the unvested
Option Shares as of the Termination Date; and (C) to extend the exercise period
of the Option Shares to eighteen (18) months following the termination of
employment; provided, however, that such extension period does not otherwise
permit the exercise of the Option Shares following the tenth anniversary of the
original grant date of the Option. In addition, the Company will pay the cost of
your medical insurance premiums for one (1) year, which will be provided to you
in a lump sum within five (5) days of your Termination Date. The payments and
the accelerated vesting of Option Shares set forth in this section shall be
referred to collectively as the “Severance Benefits.” Executive’s right to the
Severance Benefits is expressly conditioned on Executive’s execution of a
customary general mutual release of claims in favor of the Company, its
affiliates and their respective directors, officers, employees, shareholders and
partners, and his compliance with the surviving provisions of this Agreement and
the Company’s Confidentiality Agreement. Executive shall not be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to him under this Agreement, and such amounts will not be
reduced whether or not Executive obtains other employment.

(e) Notwithstanding Section 3(e) above, should the Executive be deemed a
“Specified Employee” under Treasury Regulation §1.409A-1(i), and to the extent
that the total payment described in Section 3(e)(A) above exceeds two times the
maximum amount of compensation that can be taken into account for qualified plan
purposes pursuant to Section 401(a)(17) of the Internal Revenue Code of 1986, as
amended (the “Code”)for the year in which the termination of

 

3



--------------------------------------------------------------------------------

Executive’s employment occurs, such excess amount of the payment will not begin
sooner than the date that is six (6) months following the date of termination.
In the event of a delay in payment as provided herein, the Company shall, on the
first day of the seventh month following such termination, pay Executive in a
lump sum all amounts that would have been paid if such six (6)-month delay had
not occurred.

4. Executive Benefits. During the term of this Agreement, the Company will
provide to Executive such fringe benefits and perquisites that the Company
provides to other executives of the Company, including all Company health,
dental and other employee benefit plans. In addition, the Company will reimburse
Executive for reasonable out-of-pocket business expenses incurred and documented
in accordance with the policies of the Company in effect from time to time.

5. Restrictive Covenants.

(a) Consideration For Promise To Refrain From Competing. Executive agrees that
his services to the Company are special and unique; that the Company’s
disclosure of confidential and proprietary information, trade secrets, and
specialized training and knowledge to Executive and Executive’s level of
compensation, Severance Benefits and other benefits are in consideration of and
conditioned upon Executive’s covenant not to compete with Company following his
termination as provided for in this Section 5. Executive further acknowledges
and agrees that the benefits received by Executive pursuant to this Agreement
constitute adequate consideration for Executive’s agreement to this Section 5.
Executive acknowledges that this consideration is adequate for Executive’s
promises contained within this Section 5 and gives rise to the Company’s
interest in ensuring that he refrains from post-termination competition as
provided for herein.

(b) Covenant Not to Compete. The “Noncompetition Period” began on the Original
Date and will end twelve (12) months after the date on which Executive’s
employment with the Company terminates for any reason (the “Termination Date”).
During the Noncompetition Period, Executive will not, directly or indirectly, on
Executive’s own behalf or as an officer, director, employee, consultant or other
agent of, or as a stockholder, partner or other investor in, any person or
entity (other than the Company or its affiliates):

(i) Engage in any Business (as hereinafter defined) conducted by the Company (a
“Competing Business”) within any geographic area in which the Company conducts
any business (including the United States) (the “Territory), or;

(ii) Directly or indirectly influence or attempt to influence any customer,
potential customer, supplier or accounts of the Company or its subsidiaries
located within the Territory to purchase, sell or lease goods or services
relating to a Competing Business other than from or to the Company; or

(iii) Solicit, encourage, or take any other action which is intended, directly
or indirectly, to induce any other employee of the Company to terminate such
employee’s employment with the Company, or interfere in any manner with the
contractual or employment relationship between the Company and any other
employee of the Company, or hire or attempt to hire any former employee of the
Company whose termination from employment has been effective for ninety
(90) days or less.

 

4



--------------------------------------------------------------------------------

Provided, however, that the foregoing restrictions will not apply to any
investment in publicly traded securities constituting not more than 5% of the
outstanding securities in any class of such securities. For purposes of this
Agreement, the term “affiliate” means with respect to any person or entity any
other person or entity controlling, controlled by or under common control with
such person or entity. For purposes of this Section 5, the definition of
“Business” will be the business of the Company as of the date of Executive’s
termination and the business of the Company actually proposed to be entered into
as evidenced by written and adopted business plans of the Company.

6. Directors’ and Officers’ Insurance. Company shall maintain a minimum of Ten
Million Dollars ($10,000,000) of Directors’ and Officers’ (“D&O”) Insurance
while Executive is employed. The D&O policy shall be a third-party product. The
Company’s failure to maintain uninterrupted D&O insurance coverage shall be
deemed a material breach of this Agreement, which shall entitle Executive to the
Severance Benefits, as defined and described above in Section 3(d).

7. Enforcement

(a) Executive represents to the Company that Executive is willing and able to
engage in businesses other than a Competing Business within the Territory and
that enforcement of the restrictions set forth in Section 5 would not be unduly
burdensome to Executive. The Company and Executive acknowledge and agree that
the restrictions set forth in Section 5 are reasonable as to time, geographic
area and scope of activity and do not impose a greater restraint than is
necessary to protect the goodwill and other business interests of the Company,
and Executive agrees that that the Company is justified in believing the
foregoing.

(b) If the provisions of Section 5 are found by a court of competent
jurisdiction to contain unreasonable or unnecessary limitations as to time,
geographical area or scope of activity, then such court is hereby directed to
reform such provisions to the minimum extent necessary to cause the limitations
contained therein as to time, geographical area and scope of activity to be
reasonable and enforceable.

(c) Executive acknowledges and agrees that the Company would be irreparably
harmed by any violation of Executive’s obligations under Section 5 hereof and
that, in addition to all other rights or remedies available at law or in equity,
the Company will be entitled to injunctive and other equitable relief to prevent
or enjoin any such violation. If Executive violates Section 5, the period of
time during which the provisions thereof are applicable will automatically be
extended for a period of time equal to the time that Executive began such
violation until such violation permanently ceases.

8. Confidentiality and Proprietary Rights. Executive has read, signed and agrees
to abide by a Confidentiality Agreement, which is incorporated herein by
reference.

9. Mediation. In the event that any disputes arise between the Parties with
respect to this Agreement, the Parties acknowledge and agree that prior to
initiating any litigation regarding such dispute, they shall submit their
dispute to a mutually agreeable mediator for purposes of conducting non-binding
mediation in an effort to resolve the dispute without the necessity of
litigation.

10. No Obligation to Third Party. Executive represents and warrants that
Executive is not under any obligation to any person or other third party and
does not have any other interest which is inconsistent or in conflict with this
Agreement, or which would prevent, limit, or impair Executive’s performance of
any of the covenants hereunder or Executive’s duties as an employee of the
Company.

 

5



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement, along with the agreements and documents
that make up the 2003 Stock Option Plan and the Company’s Employee Innovations
and Proprietary Rights Assignment Agreement and the Indemnification Agreement
(which are incorporated herein by reference), embody the complete agreement of
the parties with respect to the subject matter hereof and supersede any prior
written, or prior or contemporaneous oral, understandings or agreements between
the parties that relate in any way to the subject matter hereof. The parties
agree that the Executive Employment Agreement entered into by and between
Executive and Augmentix Corporation dated July 14, 2008, is hereby terminated
and replaced with this Agreement, which offers additional benefits to Executive.
This Agreement may be amended only in writing executed by the Company and
Executive.

12. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective heirs, executors, administrators, legal
representatives and successors of the Company and Executive.

13. Notice. Any notice required or permitted under this Agreement must be in
writing and will be deemed to have been given when delivered personally, by
telecopy or by overnight courier service or three days after being sent by mail,
postage prepaid, to (a) if to the Company, to the Company’s principal place of
business, or (b) if to Executive, to Executive’s residence or to Executive’s
latest address then contained in the Company’s records (or to such changed
address as such person may subsequently give notice of in accordance herewith).

14. GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH SUBSTANTIVE LAWS OF TEXAS, WITHOUT GIVING EFFECT
TO ANY CONFLICTS OF LAW, RULE OR PRINCIPLE THAT MIGHT REQUIRE THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

15. Counterparts. This Agreement may be executed in counterparts and by
different parties hereto on separate counterparts, each of which counterparts,
when so executed and delivered, shall be deemed to be an original and all of
which counterparts, taken together, shall constitute but one and the same
Agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Executive have executed and delivered this
Agreement as of the date first above written.

 

ENTORIAN TECHNOLOGIES INC.

By:  

/s/ Stephanie Lucie

Name:   Stephanie Lucie Title:   SVP and General Counsel EXECUTIVE Stephan
Godevais

/s/ Stephan Godevais

 

7